shelby l jordan and donazella h jordan petitioners v commissioner of internal revenue respondent docket no 14572-07l filed date p wife signed a form_900 tax_collection_waiver con- taining a waiver extending the 10-year period of limitations on collection for the first of the tax years in issue after signing the waiver ps entered into an installment_agreement with r although p husband’s signature purportedly appears on the form_900 p husband contends that he never signed the form_900 and therefore the waiver is invalid as to both ps r contends that p husband signed the waiver and that if p husband did not sign the waiver the waiver is neverthe- less valid as to both ps ps also contend that r failed to send ps a notice_of_deficiency for the tax years in issue held 85_tc_535 which delineates the parties’ respective burdens of production and proof regarding the 3-year period of limitations on assessment under sec_6501 i r c also applies to cases involving the 10-year period of limitations on collection under sec_6502 i r c held further p wife may separately enter into a valid waiver of the 10-year period of limitations on collection for tax years for which she has filed a joint tax_return and the waiver is valid as to her the waiver however is not valid as to p hus- band unless he also signed the form_900 or unless he may not otherwise repudiate it held further because the waiver of the 10-year period of limitations on collection is a dispute regarding the underlying liability we review de novo the issue of whether p husband’s signature on the form_900 is authentic held further ps did not meet their burden of verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports proving that p husband did not sign the form_900 held fur- ther alternatively regardless of the authenticity of p hus- band’s signature p husband may not repudiate the waiver contained in the form_900 held further because it is unclear from the record whether a notice_of_deficiency was sent to ps for certain of the tax years in issue we remand the case to r’s appeals_office to clarify the record pursuant to 131_tc_197 as to those years pierce j guard jr for petitioners jeffrey s luechtefeld for respondent opinion wells judge respondent sent a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioners with respect to a lien filed to collect petitioners’ unpaid tax_liabilities for their and tax years in response petitioners timely filed a petition pursuant to sec_6330 seeking review of respondent’s determination we must decide the following issues whether petitioners bear the burden_of_proof whether the signature of one spouse who filed a joint_return with the other spouse is sufficient to bind both spouses to the waiver of the 10-year period of limitations contained in internal_revenue_service irs form_900 tax_collection_waiver if one spouse’s sig- nature is insufficient to bind both such spouses on the form_900 whether petitioner husband signed the form_900 and whether our standard of review of that issue is de novo or abuse_of_discretion whether petitioner husband may repudiate the form_900 after respondent relied upon it to enter into an installment_agreement with petitioners and whether respondent sent petitioners a notice_of_deficiency for the tax years and background some of the facts and certain exhibits have been stipu- lated the stipulations of fact are incorporated in this opinion by reference and are found accordingly unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended petitioners concede that the notice_of_federal_tax_lien for tax years and was sent within the period of limitations on collection verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner at the time the petition was filed petitioners resided in california petitioners are husband and wife petitioners filed joint federal_income_tax returns for the tax years in issue petitioner shelby l jordan mr jordan was a profes- sional football player in the national football league nfl on date respondent assessed petitioners’ income_tax for their tax_year after petitioners filed a federal_income_tax return and did not pay the tax_shown_on_the_return on date respondent assessed petitioners’ income_tax for their tax_year on the basis of an audit of peti- tioners’ return for that year on date respondent assessed petitioners’ income_tax for their and tax years on the basis of an audit of petitioners’ returns for those years on date petitioner donazella h jordan mrs jordan signed form_900 containing a waiver until date of the period of limitations on collection of peti- tioners’ tax due for petitioners’ and tax years the form_900 contains a signature pur- porting to be mr jordan’s but mr jordan disputes that the signature is his respondent’s revenue_officer w wallace ms wallace signed the form_900 on date on behalf of respondent on date petitioners entered into an installment_agreement for their and tax years installment_agreement on date respondent assessed petitioners’ income_tax for their tax_year after petitioners filed a federal_income_tax return for that year but failed to pay the tax_shown_on_the_return on date respondent assessed petitioners’ income_tax for their tax_year after petitioners filed a federal_income_tax return for that year but failed to pay the tax_shown_on_the_return generally any extension of the period of limitations on collection made before date would have expired on date however any extension of the limitations_period made in connection with an installment_agreement will expire days after the end of the extension period internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_764 as the form_900 in the instant case was signed in conjunction with an installment_agreement if valid it would extend the limitations_period to date plu sec_90 days or date see joy v commissioner tcmemo_2008_197 verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports on date petitioners submitted an offer-in- compromise for their tax years through and through on date respondent rejected the offer-in-compromise on date peti- tioners paid respondent in full for their and tax years on date respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their unpaid tax_liabilities for their and tax years nftl on date petitioners timely submitted a form request for a collection_due_process or equivalent_hearing at the hearing petitioners raised the issue of whether the 10-year period of limitations on col- lection remained open and whether the form_900 was valid contending that the signature on the form_900 purporting to be mr jordan’s was not in fact his signature appeals officer s lavenburg ms lavenburg conducted the review of petitioners’ file on date ms lavenburg contacted ms wallace the revenue_officer at the time the form_900 was signed the notice_of_determination states that ms wallace confirmed to ms lavenburg that both petitioners signed the form_900 on date and that she specifically remembered mr jordan signing because he was an n f l player on date ms lavenburg contacted petitioners’ representative j behar mr behar and discussed the validity of mr jordan’s signature on the form_900 ms lavenburg declined petitioners’ request that the irs hire a handwriting expert to confirm that the signa- ture was in fact mr jordan’s signature on date ms lavenburg compared the signature on the form_900 to those on petitioners’ and federal_income_tax returns and noted that the signature on the form_900 matched that on the return but not that on the return ms lavenburg ultimately concluded that the filing of the nftl was appropriate by letter dated date respondent sent petitioners a notice_of_determination sustaining the filing of the nftl with respect to petitioners’ and tax years petitioners timely filed with this court a petition for review of respondent’s determination verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner discussion sec_6320 requires the commissioner to give any person liable to pay tax hereinafter referred to as a tax- payer written notice of the filing of a tax_lien upon that taxpayer’s property the notice must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b the provisions of sec_6330 d and e generally govern the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alter- natives sec_6330 however the taxpayer may chal- lenge the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must also verify that the requirements of any applicable law or administrative procedure have been met sec_6330 131_tc_197 where the validity of the underlying tax_liability is prop- erly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 we first decide whether petitioners bear the burden_of_proof the period of limitations on collection is an affirmative defense and the party raising it must specifically plead it and carry the burden_of_proof with respect to such defense rule sec_39 sec_142 85_tc_535 although adler involves the 3-year period of limita- tions on assessment pursuant to sec_6501 we con- clude that the reasoning of adler also applies to the 10-year period of limitations on collection pursuant to sec_6502 consequently a taxpayer who raises the 10-year period of limitations as an affirmative defense must establish a prima facie case that the period of limitations on collection verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports has expired by proving that the commissioner filed the nftl after the expiration of the period of limitations on collection if the taxpayer establishes such a prima facie case the bur- den of production then shifts to the commissioner to prove that an exception to the period of limitations applies see sec_6502 adler v commissioner supra pincite the commissioner may meet that burden by introducing a waiver valid on its face that extends the period of limita- tions on collection adler v commissioner supra pincite the burden of production then shifts back to the taxpayer to prove that the waiver is invalid or otherwise inapplicable id the burden_of_proof ie the ultimate burden of persuasion never shifts from the party who pleads the bar of the period of limitations on collection id the record shows that the nftl was filed years after the date of assessment for petitioners’ and tax years respondent introduced a waiver of the period of limitations on collection signed in conjunction with an installment_agreement that made the filing of the nftl timely the signatures on such a waiver are presumed valid see sec_6064 mr jordan contends that the waiver is invalid accordingly mr jordan bears the burden of proving that the waiver is invalid and therefore the ultimate burden of proving that the 10-year period of limitations on collection has expired before we address the validity of the waiver we consider whether mrs jordan’s signature on the form_900 is suffi- cient to bind petitioners to the waiver of the 10-year period of limitations on collection of their tax_liabilities petitioner sec_4 petitioners do not contend that the burden_of_proof should be shifted to respondent pursuant to sec_7491 where the assessment of federal_income_tax is made within the relevant period of limita- tions the tax may be collected by levy if the levy is made within years after the assessment of the tax sec_6502 117_tc_127 in congress amended sec_6502 to extend the period of limitations on collection_of_taxes after assess- ment from years to years omnibus budget reconciliation act of publaw_101_508 sec a stat the 10-year limitations_period applies to taxes assessed after date and to taxes assessed on or before that date if the 6-year limitations_period under prior_law had not expired as of that date id subsec c stat because respond- ent assessed tax for petitioners’ tax_year on date and the 6-year limitations_period under prior_law had not expired as of date the 10-year limitations_period on collection applies with respect to petitioners’ tax_year respondent assessed petitioners’ income_tax for all other years in issue after date consequently the 10-year period of limitations applies to petitioners’ and tax years generally federal_income_tax must be collected within years of being assessed sec_6502 the period of limitations on collection may be extended in two cases where the taxpayer verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner contend that because a joint_return must be signed by both parties the waiver of the period of limitations must be signed by both parties in order to be effective respondent contends that one spouse may enter into a valid waiver for both spouses who have signed a joint_return for the year cov- ered by the waiver even if the other spouse has not signed the waiver sec_301_6159-1 proced admin regs provides that a taxpayer may agree to a reasonable extension of the period of limitations on collection when entering into an installment_agreement generally a husband and wife who file a joint_return are jointly and severally liable for any_tax liability that results from the filing of a joint_return sec_6013 spouses filing a joint_return are separate taxpayers 44_tc_420 because they are separate taxpayers each of them has an absolute right to waive the restrictions on assessment and collection id con- sequently in respect of a year for which a joint_return was filed one spouse may enter into a waiver of the restrictions on assessment pursuant to sec_6213 as to that spouse’s individual liability arising from a joint tax_return without having the other spouse join in the waiver id in the context of a waiver of the period of limitations on assessment pursuant to sec_6501 we have held that a waiver was valid as to the spouse who signed a waiver but not as to the nonwaiving spouse magaziner v commissioner tcmemo_1957_26 see also 77_tc_1291 we conclude that the same reasoning contained in the magaziner and tallal cases applies to a waiver of the 10-year period of limitations on collection in sec_6502 accordingly we hold that the nonwaiving spouse is not bound by the waiver where the other spouse on a joint_return has waived the 10-year period of limitations on collection mrs jordan admits to timely signing the form_900 which contains a waiver of the period of limitations on collection we therefore hold that the waiver is valid as to mrs jordan enters into a valid installment_agreement with the commissioner and where the commis- sioner releases a levy after the period of limitations on collection has expired sec_6502 in the case of an installment_agreement as in the instant case the period of limitations expire sec_90 days after the expiration of the installment_agreement sec_6502 verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports and is valid as to mr jordan only if he also signed the waiver or may not otherwise repudiate it consequently we must decide whether mr jordan signed the form_900 or may not otherwise repudiate it petitioners contend that mr jordan’s signature on the form_900 was not his and that it was forged before we decide that issue however we must first consider whether we review the forgery issue de novo ie whether the court decides for itself whether the signature is mr jordan’s or instead under an abuse_of_discretion standard ie whether the appeals officer abused her discretion in concluding that mr jordan signed the form_900 we have held that a challenge to the 10-year period of limitations on collection is a challenge to the underlying liability 117_tc_127 because it is a challenge to the underlying liability a tax- payer may dispute the underlying liability at the appeals_office hearing and have such a dispute reviewed by this court only if the taxpayer did not receive a statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 petitioners have had no prior opportunity to raise the issue of the under- lying liability on the basis of the expiration of the 10-year period of limitations on collection that issue could be raised only in response to a collection proceeding that began after the expiration of the period of limitations on collection con- sequently petitioners could not have raised the issue before commencement of respondent’s collection efforts we there- fore hold that we will review de novo the issue of whether the signature on the form_900 purporting to be mr jordan’s signature is in fact his signature under a de novo standard of review we consider all of the relevant evidence introduced at trial respondent contends that the court should not consider any evidence that is not in the administrative record at the time of the appeals hearing a limitation known as the administrative record rule 469_f3d_27 1st cir respondent argues on the basis of roberts v commissioner tcmemo_2004_100 that the abuse_of_discretion standard is the applicable standard of review however as boyd v commis- sioner supra is directly on point we follow boyd because we reach this conclusion we need not address whether this issue is also one that must be verified by the appeals officer pursuant to sec_6330 and whether the standard of review under that provision would be de novo or abuse_of_discretion verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner affg 125_tc_301 439_f3d_455 8th cir revg 123_tc_85 recently the court_of_appeals for the ninth circuit to which an appeal in this case would lie adopted in a case decided after trial and briefing of the instant case the administrative record rule in sec_6330 cases involving an abuse of discre- tion standard 568_f3d_710 9th cir however because sec_6330 requires a de novo standard of review when the underlying liability is properly in issue the administrative record rule is not applicable to such a case u s c sec_554 administrative_procedure_act does not apply where a matter is subject_to a subsequent trial of the law and the facts de novo in a court as stated above petitioners bear the burden of proving that the waiver is invalid both parties presented evidence concerning the authenticity of mr jordan’s signature mr jordan testified that he did not sign the form_900 addition- ally mr jordan testified that he was not present when his wife signed the form_900 on her own behalf and could not recall whether it was signed in connection with an install- ment agreement petitioners also called richard orsini a handwriting expert to testify mr orsini examined checks that mr jordan signed during checks mr orsini com- pared the signatures on the checks with mr jordan’s alleged signature on the form_900 mr orsini found it highly probable that on the basis of the signatures contained on the checks the signature on the form_900 was not the tax_court will follow the law of the court_of_appeals to which an appeal would lie if that law is on point 54_tc_742 affd 445_f2d_985 10th cir 568_f3d_710 9th cir affg tcmemo_2006_166 lindley v commissioner tcmemo_2006_229 mcdonough v commissioner tcmemo_2006_234 hansen v commissioner tcmemo_2007_56 affg in part and vacating in part barnes v com- missioner tcmemo_2006_150 clayton v commissioner tcmemo_2006_188 blondheim v commissioner tcmemo_2006_216 ertz v commissioner tcmemo_2007_15 abelein v commissioner tcmemo_2007_24 carter v commissioner tcmemo_2007_25 hubbart v commissioner tcmemo_2007_26 freeman v commissioner tcmemo_2007_28 johnson v commissioner tcmemo_2007_29 estate of andrews v commissioner tcmemo_2007_30 catlow v commissioner tcmemo_2007_47 smith v commissioner tcmemo_2007_73 the tax_court does not follow the administrative record rule see 123_tc_85 revd 439_f3d_455 8th cir verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports mr jordan’s signature and that the evidence tended to show that the signature was probably made by his wife additionally mr jordan’s signature on petitioners’ joint_return does not appear to match the signature on the form_900 and it does not appear to match mr jordan’s sig- natures on the checks the last name of the signature appearing on the form_900 more resembles mrs jordan’s signature of her last name than mr jordan’s signature of his last name respondent offered countervailing evidence to prove that the signature on the form_900 is mr jordan’s signature the signature on petitioners’ joint federal tax_return closely resembles the signature on the form_900 petitioners do not contest the authenticity of the signature on their tax_return and do not contend that the signature on their return is not mr jordan’s signature by way of background as noted above the notice of deter- mination states that ms wallace remembered that the waiver was signed by both mr and mrs jordan in her pres- ence also the case activity record from the appeals_office hearing shows that ms lavenburg confirmed that ms wal- lace specifically remembers both taxpayers’ signing the waiver because mr jordan was an ‘n f l player’ importantly we note that petitioners failed to call mrs jordan to testify mrs jordan would be a key witness that potentially could corroborate mr jordan’s testimony where a party who has the burden_of_proof fails to introduce evi- dence within his control and which if true would be favor- able to him it gives rise to a presumption that if produced the evidence would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir however wichita terminal does not apply where the evidence is equally available to both parties 469_f2d_1183 9th cir affg on this issue and revg on another issue 51_tc_337 dang v commissioner tcmemo_2002_117 as respondent could have subpoenaed mrs jordan to testify at trial we do not apply wichita terminal to the instant case petitioners admit that mrs jordan’s signature is authentic however it is unclear whether mrs jordan was present when mr jordan purportedly signed the form_900 the notice of de- termination states that ms lavenburg confirmed ms wallace’s recollection but respondent did verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner after considering the entire record we are not persuaded that the signature on the form_900 is not mr jordan’s sig- nature petitioners therefore have failed to meet their burden_of_proof even if we were to conclude that mr jordan did not sign the form_900 we would alternatively hold that mr jordan may not repudiate the waiver contained in the form_900 we have held that a taxpayer ratified the waiver of the 10-year period of limitations on collection when he made payments pursuant to an installment_agreement that was entered into on the basis of the waiver roberts v commissioner tcmemo_2004_100 by the time petitioners repudiated the waiver contained in the form_900 or otherwise alerted respondent to the forgery issue the limitations_period unless extended by the waiver would have expired for and would have been relatively close to expiring for and petitioners entered into the installment agree- ment with the understanding that the 10-year period of limitations on collection would be extended had petitioners not agreed to the waiver respondent could have begun collec- tion proceedings at that time see sec_6502 by signing the extension petitioners received the benefit of having their liabilities collected through an installment_agreement respondent relied on the waiver and should not now be deprived of his bargain of a longer collection_period when petitioners received the benefit of a longer time to pay see 37_f2d_703 3d cir extending the period of limitations requires only consent and it would be unconscionable to allow the taxpayer to afterwards repudiate a consent upon which the commis- sioner has acted and relied cary v commissioner t c not offer the testimony of either ms wallace or ms lavenburg the earliest assessment_date was date for petitioners’ tax_year absent the waiver the period of limitations for collection would have expired on date tax for the tax_year was assessed on date and the period of limitations on collection would have expired on date tax for the and tax years was assessed on date and absent the waiver the period of limitations on collection would have expired on date petitioners submitted an offer-in-compromise to respondent on date and it was rejected on date an offer-in-compromise suspends the period of limitations for col- lection for the period that the offer is pending sec_6331 sec_301_7122-1t h tem- porary proced admin regs fed reg date while the offer-in-com- promise would not have extended the limitations_period for the tax_year it would have extended the limitations_period for the tax_year until date and for the and tax years until date petitioners first alerted respondent to a possible forged signa- ture on date verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila united_states tax_court reports a waiver proper on its face relied on by the commissioner cannot be later repudiated by the taxpayer accordingly we hold that mr jordan may not repudiate the waiver in the form_900 extending the 10-year period of limitations on collection lastly we decide whether petitioners may now raise in this court the issue of whether a proper notice_of_deficiency was sent to them after they never raised it with respondent’s appeals_office at the hearing petitioners contend that a notice_of_deficiency was not sent for any of the tax years in issue generally the commissioner cannot collect a tax until it has been formally and timely assessed in years where a return is filed the commissioner may summarily assess the taxpayer as to the amount shown on the return without a notice_of_deficiency sec_6201 however in the case of a deficiency the commissioner must first issue a notice of defi- ciency and wait days before assessing the tax sec_6212 sec_6213 to be timely an assessment generally must be completed within the 3-year period of limitations sec_6501 in 131_tc_197 we held that the verification of a valid notice_of_deficiency if nec- essary was a separate and independent requirement under sec_6330 this court will consider a notice of defi- ciency claim under sec_6330 as long as it is appro- priately raised before this court med practice solutions llc v commissioner tcmemo_2009_214 the administrative record and the stipulation of facts show that petitioners’ taxes for their and tax years were assessed on the basis of the filing of joint tax returns after petitioners failed to pay the tax shown on the returns in years where a return is filed a notice of defi- ciency is not necessary when the commissioner assesses liability stated on a return but remaining unpaid sec_6201 however petitioners’ taxes for their and tax years were assessed following audits for those years a notice_of_deficiency or appropriate waiver may have been necessary before a proper assessment could be made see sec_6212 sec_6213 hoyle v commissioner supra the record before us is unclear as to whether a notice_of_deficiency was sent to petitioners for their and verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila jordan v commissioner tax years we have held that a verification generally is proper if the appeals officer relied on a form_4340 certifi- cate of assessments payments and other specified matters or a transcript containing similar information 118_tc_162 there is no mention of a form_4340 in the record moreover the original assessment dates in the early 1990s covered petitioners’ and tax years however the transcript provided covers only petitioners’ tax years and forward we therefore remand the instant case to respondent’s appeals_office to clarify the record as to whether a notice_of_deficiency was sent to petitioners for each of the and tax years the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files jordan tes sheila
